Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

	The examiner has considered the amendment and response filed by applicants on August 12, 2021.  The response does not place the claims in condition for allowance; as such, the following rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clement et al (WO 01/041183).

Clement et al teach an ethoxylation process wherein an initiator compound is reacted with ethylene oxide, in the presence of a double metal cyanide catalyst, wherein the initiator is ethoxylated until poly(oxyethylene) chains of a desired length are produced.  Once polymerization as begun, other alkylene oxides can be polymerized as well (page 3, first paragraph).  The concentration of the catalyst is selected to polymerize the ethylene oxide at a desired rate or within a desired period of time.  Generally, from 5 to 10,000 parts by weight of double metal cyanide catalyst are used per million parts of products; preferred catalysts levels are from 10 to 5000 ppm.  Suitable initiator compounds include, inter alia, isopropanol (2-propanol) and octanol (p 5-6).  Exemplary catalysts include, inter alia, zinc hexacyanocobaltate (bottom of p. 9). 
Table 1, example B describes a process wherein isopropanol is ethoxylated by contact with ethylene oxide in the presence of zinc hexacyanocobaltate as catalyst, followed by the removal of about half of the polymerizate, and subsequent addition of propylene oxide to the remainder, and polymerizing using the same catalyst.
The reference does not specifically disclose a compound of instant formula (I); however, it would have been obvious to a person having ordinary skill in the art that the product distribution taught by the above referenced example would comprise a 
While no example for alkoxylating 2-octanol is expressly taught by the reference, octanols are taught by Clement et al as being useful initiators for the ethoxylation process taught therein.  It therefore would have been obvious to substitute isopropanol with octanol in the example referenced above, if the artisan wanted to ethoxylate an octanol instead of isopropanol.  
Polymers of ethylene oxide are well known and useful in application such as detergents, cleaner compositions, lubricants, plasticizers, etc. (page 1, first and second paragraph).  As such, it would have been obvious to one of ordinary skill in the art to use an ethylene oxide polymer made according to Clement et al to prepare a composition useful as such.  The claims are therefore rendered obvious by Clement et al.

Response to Arguments
Applicant's arguments filed August 12, 2021 have been fully considered but they are not persuasive.  First, the examiner would like to point out that applicants have provided no arguments with regard to the rejection of compound claims 1-3.  Applicants amended claim 4 to recite that the reaction temperature is maintained until the reaction pressure has stabilized, and then reacting the product obtained from contacting the initiator compound with ethylene oxide.  Applicant’s sole argument is that the Clement reference does not teach or suggest any correlation between temperature and pressure during the reactions with ethylene oxide.
.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIKARL A WITHERSPOON/Primary Examiner, Art Unit 1622